Citation Nr: 1443875	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at an April 2013 hearing, and a transcript of the hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  The Veteran experienced symptoms of right ear hearing loss in service and there is post-service continuity of symptomatology of right ear sensorineural hearing loss.

2.  The Veteran does not have current hearing loss in the left ear to an extent recognized as a disability for VA purposes.

3.  The Veteran was likely exposed to herbicides during service in Guam.

4.  The Veteran has been diagnosed as having ischemic heart disease, which is present to a compensable degree.



CONCLUSIONS OF LAW

1.  The Veteran's right ear sensorineural hearing loss is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a), 3.385 (2013).

2.  The Veteran does not have left ear hearing loss that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

3.  The Veteran's ischemic heart disease is presumed to have been incurred in service due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.104, Diagnostic Code (DC) 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claims of service connection for right ear hearing loss and ischemic heart disease, the claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim" ); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the claim of service connection for left ear hearing loss, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2011, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for left ear hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2011 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded a VA examination to assess his claimed left ear hearing loss.   


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease (which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Some of the diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Right Ear Hearing Loss

An April 2011 VA examination report reveals that the Veteran has been diagnosed as having right ear sensorineural hearing impairment as defined by VA.  See 38 C.F.R. § 3.385.  Thus, current right ear hearing impairment has been demonstrated.

The Veteran contends that he began to experience decreased hearing in the right ear while in service following exposure to loud noises associated with military aircraft.  Specifically, he spent considerable time around aircraft on the flight line as part of a security force that protected the aircraft.  Although he was issued ear plugs, he occasionally had to remove his right ear plug while conversing with pilots.  In addition to such in-service noise exposure, the Veteran has also reported noise exposure without the use of hearing protection outside of service associated with farm equipment, animal noises, equipment used in flooring installation, power tools, hammering, cement trucks, oil refinery equipment, lawn mowers, hunting, all-terrain vehicles, motor boats, and motorcycles.  He has reportedly continued to experience decreased hearing in the right ear in the years since service.

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was a security specialist and that he assisted in the supervision of all security personnel within his flight area.  Also, service treatment records include a July 1975 audiological examination report, which reveals that the Veteran was assigned to a duty that involved noise exposure and that he was issued ear plugs.  He was seen in April 1976 for difficulty hearing (and was diagnosed as having bilateral otitis media) and reported a history of "hearing loss" on an April 1977 report of medical history form completed for purposes of separation from service.

The Veteran is competent to report noise exposure and right ear hearing difficulty in service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports, they are not inconsistent with the evidence of record and the circumstances of his service, and his service records confirm exposure to noise and treatment for hearing difficulties in service. Therefore, his reports are credible and in-service acoustic trauma and right ear hearing difficulties is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

A March 2003 examination report from Graceville Health Center includes an opinion that the Veteran had probable neurosensory hearing loss which was "probably military-related."

The audiologist who conducted the April 2011 VA examination opined that the Veteran's current hearing loss was not due to noise exposure in service.  She reasoned that there were no decreased threshold shifts when comparing his enlistment hearing test with his separation hearing test and that she was not aware of any large body of research that supports late onset hearing loss once a veteran has been removed from military sources of noise exposure.  The Veteran had been exposed to civilian noises from employment, hunting, and use of a large tractor for plowing snow.  These civilian noises had more of a nexus to his current hearing loss than did military noise exposure.

In August 2011, the audiologist who conducted the April 2011 VA examination re-reviewed the Veteran's claims file and again opined that his right ear hearing loss was not due to military acoustic trauma.  She explained that audiometric testing was normal at the time of the Veteran's separation from service and that no threshold shift was found at that time.  Moreover, the evidence from laboratory studies in humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds were measureable immediately following the exposure, with the length of recovery (whether partial or complete) related to the level, duration, and type of noise exposure.  

The audiologist further explained that medical literature indicated that most recovery to stable hearing thresholds occurs within 30 days and that current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The conclusion from a review of the research in this area was that individuals with previous noise-induced hearing loss were neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  Thus, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to the current time was due to noise exposure during that time interval.  Medical literature supported this conclusion, even if a significant shift in hearing was found between entrance and separation audiometric testing.

The April and August 2011 opinions are of limited probative value because they do not reflect consideration of the evidence of hearing difficulty in the Veteran's service treatment records or his reports of a continuity of symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report symptoms of right ear hearing loss as well as a continuity of symptomatology.  There is no contemporaneous medical evidence of right ear hearing loss for years after service.  However, there is no affirmative evidence to contradict the Veteran's reports of a continuity of right ear hearing loss symptomatology in the years since service, these reports are not inconsistent with the evidence of record, and his service treatment records include reports of decreased hearing.  Thus, the Board finds that the reports of a continuity of right ear hearing loss symptomatology in the years since service are credible.

Although the March 2003 opinion is of little probative value because it is equivocal, it at least supports the conclusion that the Veteran's current hearing loss is related to service.

In sum, the weight of the evidence reflects that the Veteran experienced decreased hearing in the right ear in service, that he has been diagnosed as having current right ear sensorineural hearing loss as defined by VA, and that there has been a continuity of right ear hearing loss symptomatology in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed right ear hearing loss have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

II. Left Ear Hearing Loss

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

As explained above, there is evidence of hearing difficulties in the Veteran's service treatment records and he contends that his current left ear hearing loss is the result of exposure to loud noises in service associated with military aircraft.  However, there is no medical evidence of current left ear hearing loss as defined by VA at any time since the Veteran's claim was received in March 2011.  

During the April 2011 VA audiologic examination the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Left ear
20
20
15
15
30
Speech audiometry revealed speech recognition ability of 98 percent in the left ear.  

The Veteran has not undergone any other reported hearing examinations during the claim period.  He is certainly competent to report the symptoms and history of his claimed left ear hearing loss and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.  However, the determination of whether a Veteran's hearing loss constitutes a hearing disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have current left ear hearing impairment under VA law at any time since his claim was received in March 2011, service connection for this disability is not warranted.  Thus, the preponderance of the evidence is against the Veteran's claim and the claim of service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

III. Cardiac Disability

An October 2011 examination report from Prairie Ridge Hospital includes a diagnosis of coronary artery disease.  Thus, current ischemic heart disease has been demonstrated.  See 38 C.F.R. § 3.309(e).

The Veteran contends that he was exposed to herbicides in service on various occasions while stationed in Guam at Andersen Air Force Base.  Among other ways, he claims that the perimeter of the base was sprayed with herbicides to keep the fence area free of vegetation and that he was present in those areas while patrolling the perimeter as part of his security duties.  

As explained above, service personnel records indicate that the Veteran's MOS was a security specialist.  He was stationed at Andersen Air Force Base in Guam from at least January 1974 through July 1975, during which time he was a base security guard and performed duties as a close-in and close-boundary sentry in the bomber alert area, a security alert team member, a restricted area entry controller, and a special aircraft sentry.  He was responsible for detecting and reporting suspicious incidents and the apprehension of unauthorized personnel within his designated area.  He also participated in local ground defense exercises.

The Veteran and his representative have submitted various articles, which reveal that herbicide contamination has been found at Andersen Air Force Base.  These articles also indicate that military personnel have attested to the fact that they participated in the spraying of herbicides around the security fences of Andersen Air Force Base during time periods that are close to when the Veteran was stationed at the base.  

The Veteran is competent to report his duties in service and potential exposure to herbicides during the course of those duties.  Although there is no contemporaneous evidence of any exposure to herbicides in service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  Rather, they are consistent with the information contained in his service personnel records and the various articles that have been submitted, and they are generally consistent with the evidence of record. The Board therefore finds that the Veteran's reports of herbicide use at the perimeter of Andersen Air Force Base and his presence in those areas to be credible.

At the very least, the evidence is in relative equipoise as to whether the Veteran was exposed to herbicides in service.  Resolving reasonable doubt in his favor, the Board concludes that such exposure has been demonstrated.  38 U.S.C.A. § 5107(b).

Medical records, including a September 2001 examination report from Abbott Northwestern Hospital and the October 2011 examination report from Prairie Ridge Hospital, indicate that the Veteran underwent a heart transplant, has experienced cardiac symptoms over the years (e.g.,  chest burning and dyspnea on exertion), and has a history of medication use for his cardiac disability.  Thus, the ischemic heart disease was manifested to a degree of 10 percent or more since service.  See 38 C.F.R. §§ 4.104, DC 7005.

As the Veteran has ischemic heart disease that was manifested to a degree of 10 percent or more since service and he was exposed to herbicides in service, service connection for the currently diagnosed ischemic heart disease is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  (Although the chemical make-up of the herbicides to which the Veteran was exposed has not been proven, the Board finds that it is likely that the herbicides were of the kind that qualify for the presumption.)


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for ischemic heart disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


